  Case 17-29337         Doc 40     Filed 11/19/18 Entered 11/19/18 13:16:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-29337
         VALENTIN MORA CHAVEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/29/2017.

         2) The plan was confirmed on 11/22/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/06/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-29337      Doc 40       Filed 11/19/18 Entered 11/19/18 13:16:26                   Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $10,381.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                               $10,381.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                     $461.02
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $461.02

Attorney fees paid and disclosed by debtor:               $1,467.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim       Principal       Int.
Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
BANK OF AMERICA                Unsecured      5,939.00            NA            NA            0.00        0.00
BANK OF AMERICA                Unsecured      3,876.00       3,994.36      3,994.36           0.00        0.00
BANK OF AMERICA                Unsecured         491.00        537.96        537.96           0.00        0.00
BARCLAYS BANK DELAWARE         Unsecured      2,541.00            NA            NA            0.00        0.00
CAPITAL ONE NA                 Unsecured         238.00        280.41        280.41           0.00        0.00
CAVALRY SPV I LLC              Unsecured      1,049.00       1,107.78      1,107.78           0.00        0.00
DEPARTMENT STORE NATIONAL BA   Unsecured         655.00        707.71        707.71           0.00        0.00
DISCOVER BANK                  Unsecured      5,210.00       5,354.41      5,354.41           0.00        0.00
FARIHA AGHA MD                 Unsecured         173.00           NA            NA            0.00        0.00
FORD MOTOR CREDIT COMPANY LL   Secured       26,000.00     34,116.22      34,116.22      7,479.14    1,940.02
FORD MOTOR CREDIT COMPANY LL   Unsecured      7,777.00            NA         339.22           0.00        0.00
GREAT AMERICAN FINANCE         Unsecured      1,278.00            NA            NA            0.00        0.00
GREAT AMERICAN FINANCE         Secured           800.00           NA         800.00        463.21         0.00
LVNV FUNDING                   Unsecured         747.00        805.54        805.54           0.00        0.00
OAC                            Unsecured         162.00           NA            NA            0.00        0.00
PINGORA LOAN SERVICING LLC     Secured      169,651.00    168,689.45     169,562.15           0.00        0.00
PINGORA LOAN SERVICING LLC     Secured              NA         872.70        872.70           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      1,831.00       1,630.26      1,630.26           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      2,455.00       2,540.48      2,540.48           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      2,193.00       2,273.89      2,273.89           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         618.00        618.25        618.25           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         971.00      1,027.26      1,027.26           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,261.00       1,325.20      1,325.20           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      2,887.00       2,984.58      2,984.58           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         610.00        740.16        740.16           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,426.00       1,495.11      1,495.11           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         632.00      1,123.34      1,123.34          37.61        0.00
QUANTUM3 GROUP LLC             Secured           400.00           NA            NA            0.00        0.00
SUNTRUSTBANK/GS LOAN S         Unsecured      3,786.00            NA            NA            0.00        0.00
TIDEWATER FINANCE COMPANY      Unsecured         940.00      1,539.54      1,539.54           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-29337         Doc 40      Filed 11/19/18 Entered 11/19/18 13:16:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $169,562.15              $0.00             $0.00
       Mortgage Arrearage                                   $872.70              $0.00             $0.00
       Debt Secured by Vehicle                           $34,116.22          $7,479.14         $1,940.02
       All Other Secured                                    $800.00            $463.21             $0.00
 TOTAL SECURED:                                         $205,351.07          $7,942.35         $1,940.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,425.46             $37.61              $0.00


Disbursements:

         Expenses of Administration                               $461.02
         Disbursements to Creditors                             $9,919.98

TOTAL DISBURSEMENTS :                                                                      $10,381.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/19/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
